Order entered August 29, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00890-CV

                    IN RE JOEL KELLEY INTEREST, INC., Relator

                Original Proceeding from the 101st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-05835

                                        ORDER
                       Before Justices Bridges, Osborne, and Carlyle

      Before the Court is relator’s petition for writ of mandamus. Real party in interest has

filed its response to the petition on August 22, 2019. We request that respondent file her

response, if any, by SEPTEMBER 11, 2019.


                                                   /s/   DAVID L. BRIDGES
                                                         PRESIDING JUSTICE